 


110 HRES 532 IH: Recognizing the energy and economic partnership between the United States and Honduras.
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 532 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Gohmert submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Recognizing the energy and economic partnership between the United States and Honduras. 
 
 
Whereas the energy and economic partnership between the United States and Honduras is mutually beneficial to both the citizens of the United States and Honduras; 
Whereas Honduras should be commended for seeking alternative fuel sources such as bio-diesel; 
Whereas the United States will be able to diversify its fuel supply and import energy from a democratically-elected country such as Honduras; 
Whereas the partnership between the United States and Honduras should help Honduras with the necessary resources to improve its infrastructure, such as roads and medical clinics; and 
Whereas this should be the beginning of a long and prosperous energy and economic partnership between the United States and Honduras: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the energy and economic partnership between the United States and Honduras; 
(2)honors all who are working for the betterment of both countries; and 
(3)offers its hope that this is the beginning of a long and prosperous energy and economic partnership between the United States and Honduras. 
 
